[Cite as State v. Dennis, 2022-Ohio-2320.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. William B. Hoffman, J.
                         Plaintiff-Appellee    :       Hon. Craig R. Baldwin, J.
                                               :
-vs-                                           :
                                               :       Case No. CT2021-0050
HAKEEM DENNIS                                  :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Muskingum
                                                   County Court of Common Pleas, Case No.
                                                   CR2021-0199

JUDGMENT:                                          Affirmed



DATE OF JUDGMENT ENTRY:                            July 1, 2022


APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

RONALD WELCH                                       JAMES S. SWEENEY
Prosecuting Attorney                               285 South Liberty Street
BY: TAYLOR P. BENNINGTON                           Powell, OH 43065
Assistant Prosecutor
27 North Fifth St., Box 189
Zanesville, OH 43702-0189
Muskingum County, Case No. CT2021-0050                                                                      2


Gwin, P.J.

          {¶1}      Defendant-appellant Hakeem Dennis [“Dennis”] appeals his conviction and

sentence after a negotiated guilty plea in the Muskingum County Court of Common Pleas.

                                           Facts and Procedural History

          {¶2}      On March 30, 2021 at 10:21 p.m., Probation Officer Matt Gibson from the

Muskingum County Court went to 110 Eagleview Drive to conduct a probation check on

one of his probationers, Keneesha Gaitlin. Miss Gaitlin answered the door. Officer

Gibson went inside and immediately noticed a gun box on the kitchen counter. He also

noticed the odor of burnt marijuana inside the residence. When the officer opened up the

gun box, he saw a loaded magazine and earplugs inside the box but not the firearm 1.

          {¶3}      Dennis walked up from the back of the apartment. Miss Gatlin identified

him as her boyfriend. Dennis advised the officer, "man, there isn't a gun in here and that's

the box from the gun I just went to prison for."

          {¶4}      Officer Gibson had deputies arrive at the scene, and conducted a search of

the premises. Officers located the loaded firearm, with a second loaded magazine, inside

of a kitchen counter drawer just next to the refrigerator. The firearm was in a drawer that

had articles of U.S. mail that had been sent to Dennis at the address where Miss Gatlin

lives as well as a different address in Columbus, Ohio. Dennis did not live with Miss

Gatlin.

          {¶5}      When speaking with Miss Gatlin she advised the firearm had to be Dennis’s

because it was not hers and she did not have any idea that it was in the house. She also

mistakenly believed that the box that the gun was in was actually a toolbox. She said that


          1   The facts are taken from the state’s recitation of facts during Dennis’s plea hearing on June 9,
2021.
Muskingum County, Case No. CT2021-0050                                                    3


Dennis had stayed at her apartment the night before and he was going to stay there again

that evening. Dennis admitted that he had previously been convicted of burglary in

Franklin County, Ohio in October 2013. That would place him under disability. Dennis

was subsequently arrested.

       {¶6}    On April 14, 2021, Dennis was indicted on one count of Having Weapons

While Under Disability, a felony of the third degree, in violation of R.C. 2923.13(A)(2). On

June 9, 2021, Dennis entered a plea of guilty to the sole count.

       {¶7}    On August 11, 2021, a sentencing hearing was held before the trial judge.

Before sentencing, Dennis orally moved to withdraw his plea. Dennis contended that he

pleaded guilty because of his trial attorney's incompetent performance. Dennis argued

that his trial attorney was not entirely familiar with the facts of the case or the rules of

criminal procedure. Dennis asserted that he was not comfortable with his plea under

these circumstances and that he wanted to withdraw his plea. Dennis also asserted that

he was actually innocent of the charges because he had not possessed a firearm. Dennis

told the trial judge,

               At that time, sir, I believe that since I am on PRC that me being

       around a firearm was indeed a violation. Which I cannot get around. I

       accept. I am on parole. And I’m not allowed to be around a firearm. But at

       this time, I’m facing criminal charges for possessing the firearm.

Plea T. at 7. Dennis maintained that he did not possess the firearm. Id.

       {¶8}    The trial court denied the motion to withdraw the plea.
Muskingum County, Case No. CT2021-0050                                                         4


       {¶9}   Dennis was sentenced to a stated prison term of 12 months; the trial court

further revoked Dennis’s post-release control and imposed the time remaining of

approximately 800 days. Plea T. at 13-14.

                                        Assignments of Error

       {¶10} Dennis raises three Assignments of Error,

       {¶11} “I. HAKEEM DENNIS DID NOT KNOWINGLY, INTELLIGENTLY AND

VOLUNTARILY PLEAD GUILTY TO ESCAPE,2 [sic.] IN VIOLATION OF HIS DUE

PROCESS RIGHTS UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

UNITED STATES CONSTITUTION AND SECTION SIXTEEN, ARTICLE ONE OF THE

OHIO CONSTITUTION.

       {¶12} “II. THE TRIAL COURT ERRED BY DENYING DENNIS'S MOTION TO

WITHDRAW HIS GUILTY PLEA, IN VIOLATION OF DENNIS'S DUE PROCESS RIGHTS

PURSUANT TO THE FOURTEENTH AMENDMENT TO THE UNITED STATES

CONSTITUTION.

       {¶13} “III. THE STATE OF OHIO VIOLATED DENNIS'S DUE PROCESS RIGHTS

AND ITS OBLIGATIONS UNDER THE PLEA AGREEMENT.”

                                                   I.

       {¶14} In his First Assignment of Error, Dennis claims the trial court failed to inform

him before accepting his guilty plea that any time for violating his post-release control

("PRC") would have to be imposed consecutively to any time he received for his new

felony. [Appellant’s brief at 5].




       2    Dennis pled guilty to, and was sentenced for, one count of Having Weapons While Under
Disability, a felony of the third degree, in violation of R.C. 2923.13(A)(2). Plea T. at 10.
Muskingum County, Case No. CT2021-0050                                                       5


                                        Standard of Review

       {¶15} Crim. R. 11 requires guilty pleas to be made knowingly, intelligently and

voluntarily. Although literal compliance with Crim. R. 11 is preferred, the trial court need

only "substantially comply" with the rule when dealing with the non-constitutional

elements of Crim.R. 11(C).       State v. Ballard, 66 Ohio St.2d 473, 475, 423 N.E.2d

115(1981), citing State v. Stewart, 51 Ohio St.2d 86, 364 N.E.2d 1163(1977).

       {¶16} The constitutional rights are: (1) a jury trial; (2) confrontation of witnesses

against him; (3) the compulsory process for obtaining witnesses in his favor; (4) that the

state must prove the defendant’s guilt beyond a reasonable doubt at trial; and (5) that the

defendant cannot be compelled to testify against himself. State v. Veney, 120 Ohio St.3d

176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 19. If the trial court fails to strictly comply with

these requirements, the defendant’s plea is invalid. Id. at ¶ 31.

       {¶17} The non-constitutional rights that the defendant must be informed of are:

(1) the nature of the charges; (2) the maximum penalty involved, which includes, if

applicable, an advisement on post-release control; (3) if applicable, that the defendant is

not eligible for probation or the imposition of community control sanctions; and (4) that

after entering a guilty plea or a no contest plea, the court may proceed directly to judgment

and sentencing. Crim.R. 11(C)(2); Veney at ¶ 10-13; State v. Sarkozy, 117 Ohio St.3d

86, 2008-Ohio-509, 423 N.E.2d 1224, ¶ 19-26, (post-release control is a non-

constitutional advisement).

       {¶18} In State v. Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, 124 N.E.3d 766,

the Ohio Supreme Court held a trial court must inform a defendant who is on post-release

control and is pleading guilty to a new felony offense of the trial court’s authority to revoke
Muskingum County, Case No. CT2021-0050                                                6


the defendant’s post-release control and impose a prison term consecutively to any term

of imprisonment it imposes for that new felony offense. Accord, State v. Krouskoupf, 5th

Dist. Muskingum No. CT2018-0020, 2019-Ohio-806.

      {¶19} For the non-constitutional rights, the trial court must substantially comply

with Crim.R. 11’s mandates. State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474

(1990). “Substantial compliance means that under the totality of the circumstances the

defendant subjectively understands the implications of his plea and the rights he is

waiving.” Veney at ¶ 15. Furthermore, a defendant who challenges his guilty plea on the

basis that the advisement for the non-constitutional rights did not substantially comply

with Crim.R. 11(C)(2) must also show a prejudicial effect, meaning the plea would not

have been otherwise entered. Veney at ¶ 15; State v. Stewart, 51 Ohio St.2d 86, 93, 364

N.E.2d 1163(1977).

      {¶20} When reviewing a plea’s compliance with Crim.R. 11(C), we apply a de

novo standard of review.    State v. Nero, 56 Ohio St.3d 106, 108-109, 564 N.E.2d

474(1990); State v. Lebron, 8th Dist. Cuyahoga No. 108825, 2020-Ohio-1507, ¶9; State

v. Groves, 5th Dist. Fairfield Nos. 2019 CA 00032, 2019 CA 00033, 2019-Ohio-5025,¶7.

      Issue for appellate review: Whether the trial court informed Dennis before

accepting his guilty plea to an offense he committed while on post- release control that

pursuant to R.C. 2929.141(A)(1) a sentence for a post-release control violation must be

served consecutively to the sentence for the newly committed offense.

      {¶21} In the case at bar, the following exchange occurred between the trial judge

and Dennis during the Change of Plea hearing,
Muskingum County, Case No. CT2021-0050                                                  7


             THE COURT: You understand that a plea of guilty on this case and

      a finding of guilty could lead to a violation of your PRC time and could lead

      to an imposition of however long you have on post-release control, however

      many days you have left on PRC, that could be added mandatory

      consecutive to this case or one year, whichever is greater.           And it’s

      mandatory consecutive time. Do you understand that charge and possible

      penalties along with the PRC?

             THE DEFENDANT: Yes, sir.

             THE COURT: In spite of that, you want to go forward with your plea?

             THE DEFENDANT: Yes, sir.

Plea T. at 5-6. In State v. Bishop, the Ohio Supreme Court explained,

             We must also consider the specifics of R.C. 2929.141. That statute

      provides that when a defendant who is on post-release control is convicted

      of or pleads guilty to a new felony, the trial court may terminate the post-

      release control term and convert it into additional prison time.          R.C.

      2929.141(A)(1). This additional penalty is often referred to as a “judicial

      sanction.” See, e.g., State v. Grimes, 151 Ohio St.3d 19, 2017-Ohio-2927,

      85 N.E.3d 700, ¶ 25. The additional term can be as long as the greater of

      12 months or the amount of time that remained on the existing post-release-

      control term. R.C. 2929.141(A)(1). The court is not required to impose an

      additional prison term for the violation. See id. But if it does, the defendant

      must serve the additional term consecutively to the prison term for the new

      felony. Id.
Muskingum County, Case No. CT2021-0050                                                       8


156 Ohio St.3d 156, 2018-Ohio-5132, 124 N.E.3d 766, ¶13 (emphasis added).

       {¶22} While the precise wording may be somewhat clumsy, the trial judge

correctly informed Dennis that a plea of guilty to the having weapons while under disability

charge could lead to a violation of his post- release control time on the Franklin County

case. Plea T. at 5-6. The trial court further correctly informed Dennis that if the trial court

terminated his post- release control, his remaining post-release control time is mandatory,

consecutive time. Id.

       {¶23} A trial court need only substantially comply with the non-constitutional

advisements listed in Crim.R. 11(C)(2). “‘If the trial judge partially complied, e.g., by

mentioning mandatory post-release control without explaining it, the plea may be vacated

only if the defendant demonstrates a prejudicial effect.’ Id.” Bishop at ¶ 19, quoting State

v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, at ¶ 32.

       {¶24} At the time he attempted to withdraw his guilty plea, Dennis had not yet

been sentenced. Dennis’s argument to the trial court was not that he was unaware that

he would have to serve his post-release control time on the Franklin County case

consecutive to the Muskingum County case if the trial court were to terminate his post-

release control.    Rather, Dennis’s objection was that he did not, “feel completely

comfortable with [entering a guilty plea] and immediately expressed to my attorney I

wanted to withdraw my plea 30 days before this court date...As well as all else, I have a

complete defense in criminal law 2923.13 and the facts of the case that I do not [sic.]

possess this gun.” Plea T. at 5-6. As we have previously noted, Dennis did not dispute

that he had violated his post-release control. Plea T. at 7.
Muskingum County, Case No. CT2021-0050                                                    9


       {¶25} The trial judge substantially complied with Crim.R. 11’s mandates for non-

constitutional rights. It appears from the record before this Court that Dennis has not

demonstrated any prejudicial effect or that he in fact relied upon any supposed ambiguity

concerning the mandatory, consecutive nature of his post-release control time.

       {¶26} Dennis’s First Assignment of Error is overruled.

                                                II.

       {¶27} In his Second Assignment of Error, Dennis argues that the trial court abused

its discretion by overruling his oral motion to withdraw his guilty plea made before

sentencing.

                                       Standard of Review

       {¶28} Crim. R. 32.1 governs motions to withdraw guilty pleas and provides in

pertinent part: “A motion to withdraw a plea of guilty or no contest may be made only

before sentence is imposed; but to correct manifest injustice the court after sentence may

set aside the judgment of conviction and permit the defendant to withdraw his or her plea.”

A defendant does not have an absolute right to withdraw a guilty plea prior to sentencing,

however; a trial court must conduct a hearing to determine whether there is a reasonable

and legitimate basis for the withdrawal of the plea. State v. Hamilton, 5th Dist. Muskingum

No. CT2008–0011, 2008–Ohio–6328, ¶ 32, citing State v. Xie, 62 Ohio St.3d 521, 584

N.E.2d 715 (1992), at paragraph one of the syllabus.

       {¶29} The trial court’s decision to grant or deny a motion to withdraw a guilty plea

is vested within the sound discretion of the court, and will not be reversed by an appellate

court unless the trial court abused its discretion. Xie, supra, at paragraph two of the

syllabus.
Muskingum County, Case No. CT2021-0050                                                     10


       {¶30} An abuse of discretion can be found where the reasons given by the court

for its action are clearly untenable, legally incorrect, or amount to a denial of justice, or

where the judgment reaches an end or purpose not justified by reason and the evidence.

Tennant v. Gallick, 9th Dist. Summit No. 26827, 2014-Ohio-477, ¶35; In re Guardianship

of S .H., 9th Dist. Medina No. 13CA0066–M, 2013–Ohio–4380, ¶ 9; State v. Firouzmandi,

5th Dist. Licking No. 2006–CA–41, 2006–Ohio–5823, ¶54.

       {¶31} Issue for appellate review: Whether Dennis articulated a reasonable and

legitimate reason to withdraw his guilty plea before sentencing.

       {¶32} In Florida v. Nixon, the United States Supreme Court made the following

observation,

               A defendant, this Court affirmed, has “the ultimate authority” to

       determine “whether to plead guilty, waive a jury, testify in his or her own

       behalf, or take an appeal.” Jones v. Barnes, 463 U.S. 745, 751, 103 S.Ct.

       3308, 77 L.Ed.2d 987 (1983); Wainwright v. Sykes, 433 U.S. 72, 93, n. 1,

       97 S.Ct. 2497, 53 L.Ed.2d 594 (1977) (Burger, C.J., concurring).

       Concerning those decisions, an attorney must both consult with the

       defendant and obtain consent to the recommended course of action.

                                             ***

               While a guilty plea may be tactically advantageous for the defendant,

       Boykin [v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969)],

       at 240, 89 S.Ct. 1709, the plea is not simply a strategic choice; it is “itself a

       conviction,” id., at 242, 89 S.Ct. 1709, and the high stakes for the defendant

       require “the utmost solicitude,” id., at 243, 89 S.Ct. 1709. Accordingly,
Muskingum County, Case No. CT2021-0050                                                        11


       counsel lacks authority to consent to a guilty plea on a client’s behalf,

       Brookhart v. Janis, 384 U.S. 1, 6-7, 86 S.Ct. 1245, 16 L.Ed.2d 314 (1966);

       moreover, a defendant’s tacit acquiescence in the decision to plead is

       insufficient to render the plea valid, Boykin, 395 U.S., at 242, 89 S.Ct. 1709.

534 U.S. 175, 187-188, 125 S.Ct. 551, 160 L.Ed.2d 565(2004).

       {¶33} The entry of a plea of guilty is a grave decision by an accused to dispense

with a trial and allow the state to obtain a conviction without following the otherwise difficult

process of proving his guilt beyond a reasonable doubt. See Machibroda v. United States,

368 U.S. 487, 82 S.Ct. 510, 7 L.Ed.2d 473(1962). A plea of guilty constitutes a complete

admission of guilt. Crim. R. 11(B)(1). “By entering a plea of guilty, the accused is not

simply stating that he did the discreet acts described in the indictment; he is admitting

guilt of a substantive crime.” United v. Broce, 488 U.S. 563, 570, 109 S.Ct. 757, 762, 102

L.Ed.2d 927(1989).

       {¶34} Further, evidence of a written waiver form signed by the accused is strong

proof that the waiver was valid. State v. Clark, 38 Ohio St.3d 252, 261, 527 N.E.2d 844,

854(1988); see North Carolina v. Butler, 441 U.S. 369, 374-375, 99 S.Ct. 1755, 1758-

1759, 60 L.Ed.2d 286, 293(1979); State v. Dennis, 79 Ohio St.3d 421, 425, 1997-Ohio-

372, 683 N.E.2d 1096, 1102(1997). Dennis signed such a written waiver in the case at

bar.

       {¶35} With respect to statements made during change of plea hearings, the United

States Supreme Court has stated, “the representation of the defendant, his lawyer, and

the prosecutor in such a hearing, as well as any findings made by the judge accepting the

plea, constitute a formidable barrier in any subsequent collateral proceedings. Solemn
Muskingum County, Case No. CT2021-0050                                                  12


declarations in open court carry a strong presumption of verity.         The subsequent

presentation of conclusory allegations unsupported by specifics is subject to summary

dismissal, as are contentions that in the face of the record are wholly incredible.”

Machibroda v. United States, 368 U.S. 487, 497, 82 S.Ct. 510, 515(1962).

        {¶36} In State v. Xie, the Court set the standard to be used when reviewing a

presentence motion to withdraw a guilty plea. The Court first noted that when the motion

is made before sentencing, the motion should be freely and liberally granted. The Court

also recognized that a defendant does not have an absolute right to withdraw a plea prior

to sentencing. Therefore, the Xie Court concluded the trial court must conduct a hearing

to determine whether there is a “reasonable and legitimate” basis for the withdrawal of

the plea in view of “all the circumstances” surrounding the original guilty plea.” 62 Ohio

St.3d 521, 527, 584 N.E.2d 715 (1992) (emphasis added).

        {¶37} In the case at bar, Dennis first claimed his attorney was incompetent

because he did not raise a “Rule 52-B, the fact that I did not have a preliminary hearing

or he or myself did not waive that right.” Plea T. at 5. Crim.R. 52(B) is the “plain error”

rule.

        {¶38} In the case at bar, Dennis was directly indicted by the Muskingum County

Grand jury. There is no constitutional right to a preliminary hearing, and, when an

indictment is returned by a grand jury, a hearing is no longer required. State v. Morris,

42 Ohio St.2d 307, 326, 329 N.E.2d 85(1975); Crim.R. 5(B).

        {¶39} Dennis next told the trial judge that he, Dennis, did not “possess” the

firearm.
Muskingum County, Case No. CT2021-0050                                                    13


       {¶40} R.C. 2923.13, Having weapons while under disability provides, in relevant

part, “(A) Unless relieved from disability under operation of law or legal process, no person

shall knowingly acquire, have, carry, or use any firearm or dangerous ordnance....

(Emphasis added).

       {¶41} To “have” a firearm within the meaning of R.C. 2923.13(A), a person must

have actual or constructive possession of it. State v. Davis, 8th Dist. Cuyahoga No.

104221, 2016-Ohio-7964, ¶ 13, citing State v. Adams, 8th Dist. Cuyahoga No. 93513,

2010-Ohio-4478, ¶ 19. Accord, State v. Donley, 2nd Dist. Montgomery Nos. 26654;

26655; 26656, 2017-Ohio-562, ¶53, citing State v. Fleming, 2nd Dist. Clark No. 2014-CA-

136, 2015-Ohio-5382, ¶26.

       {¶42} “‘Possess’ or ‘possession’ means having control over a thing or substance,

but may not be inferred solely from mere access to the thing or substance through

ownership or occupation of the premises upon which the thing or substance is found.”

R.C. 2925.01(K).     R.C. 2901.21 provides the requirements for criminal liability and

provides that possession is a “voluntary act if the possessor knowingly procured or

received the thing possessed, or was aware of the possessor’s control of the thing

possessed for sufficient time to have ended possession.” R.C. 2901.21(D)(1).

       {¶43} Possession may be actual or constructive. State v. Butler, 42 Ohio St.3d

174, 176, 538 N.E.2d 98(1989); State v. Haynes, 25 Ohio St.2d 264, 267 N.E.2d

787(1971); State v. Hankerson, 70 Ohio St.2d 87, 434 N.E.2d 1362(1982), certiorari

denied, 459 U.S. 870, 103 S.Ct. 155, 74 L.Ed.2d 130(1982), syllabus. To establish

constructive possession, the evidence must prove that the defendant was able to exercise

dominion and control over the contraband. State v. Wolery, 46 Ohio St.2d 316, 332, 348
Muskingum County, Case No. CT2021-0050                                              14


N.E.2d 351(1976). Dominion and control may be proven by circumstantial evidence

alone. State v. Trembly, 137 Ohio App.3d 134, 738 N.E.2d 93(8th Dist. 2000).

      {¶44} Circumstantial evidence that the defendant was located in very close

proximity to the contraband may show constructive possession. State v. Butler, supra;

State v. Barr, 86 Ohio App.3d 227, 235, 620 N.E.2d 242, 247-248(8th Dist. 1993); State

v. Morales, 5th Dist. Licking No. 2004 CA 68, 2005-Ohio-4714, ¶ 50; State v. Moses, 5th

Dist. Stark No. 2003CA00384, 2004-Ohio-4943, ¶ 9. Ownership of the contraband need

not be established in order to find constructive possession. State v. Smith, 9th Dist.

Summit No. 20885, 2002-Ohio-3034, ¶ 13, citing State v. Mann, 93 Ohio App.3d 301,

308, 638 N.E.2d 585(8th Dist. 1993).

      {¶45} Furthermore, possession may be individual or joint. Wolery, 46 Ohio St.2d

at 332, 348 N.E.2d 351. Multiple individuals may constructively possess a particular

weapon simultaneously. State v. Pitts, 4th Dist. Scioto No. 99 CA 2675, 2000-Ohio-1986.

The Supreme Court has held that knowledge of illegal goods on one’s property is

sufficient to show constructive possession. State v. Hankerson, 70 Ohio St.2d 87, 91,

434 N.E.2d 1362, 1365(1982), certiorari denied, 459 U.S. 870, 103 S.Ct. 155, 74 L.Ed.2d

130(1982).

      {¶46} The statement of facts recited by the state during Dennis’s change of plea

hearing establish that a gun box was in plain view when entering the apartment. The

firearm was found in a drawer with mail addressed to Dennis both at the premises where

the firearm was found and at a location in Columbus, Ohio. Dennis was present in the

apartment when law enforcement officers discovered the firearm. The tenant of the
Muskingum County, Case No. CT2021-0050                                                     15


apartment claimed she knew nothing about the firearm. She also claimed Dennis was

her boyfriend.

       {¶47} A review of the record reveals that Dennis did not set forth any factual basis

for his contention that he had a defense to the charge. Accordingly, Dennis failed to set

forth a reasonable and legitimate basis for the withdrawal of his plea.

       {¶48} The trial court did not abuse its discretion in overruling Dennis’s motion to

withdraw his plea of guilty.

       {¶49} Dennis’s Second Assignment of Error is overruled.

                                                 III.

       {¶50} In his Third Assignment of Error, Dennis argues the state breached its plea

agreement with him. Specifically, after agreeing to a joint recommendation that Dennis

receive a twelve-month sentence, the state informed the trial court before sentencing that

Dennis had time remaining on post-release control and indicated it would defer to the

court on that matter.

                                        Standard of Review

       {¶51} The determination of whether there has been a breach of a valid plea

agreement rests within the sound discretion of the trial court. State v. Manko, 5th Dist.

Stark No. 2000CA00022, 2000 WL 1174226(Aug. 14, 2000) citing, State v. Mathews, 8

Ohio App.3d 145, 146, 456 N.E.2d 539(10th Dist. 1982).

       {¶52} In the case at bar, Dennis concedes that he did not bring the error to the

attention of the trial court. [Appellant’s brief at 9]. He therefore asks this Court to review

this as plain error.
Muskingum County, Case No. CT2021-0050                                                 16


       {¶53} Recently, the Ohio Supreme Court reviewed the plain error standard of

review to be utilized by appellate courts,

                Under this standard, the defendant bears the burden of “showing that

       but for a plain or obvious error, the outcome of the proceeding would have

       been otherwise, and reversal must be necessary to correct a manifest

       miscarriage of justice.” State v. Quarterman, 140 Ohio St.3d 464, 2014-

       Ohio-4034, 19 N.E.3d 900, ¶ 16. An appellate court has discretion to notice

       plain error and therefore “is not required to correct it.” Rogers at ¶ 23.

State v. West, Slip Op. No. 2020-0978, 2022-Ohio-1556, ¶ 22.

       {¶54} Issue for appellate review: Whether the state breached its agreement with

Dennis resulting in a manifest miscarriage of justice.

       {¶55} During the change of plea hearing, the following exchange occurred,

                THE COURT: You understand, Mr. Dennis, that in exchange for your

       plea of guilty, there is a joint recommendation that you be sentenced to

       twelve months in prison?         Is that your understanding of the joint

       recommendation?

                THE DEFENDANT: Yes, sir.

Plea T. at 8. The trial court further cautioned,

                THE COURT: You understand this joint recommendation is not

       binding on this Court and, at sentencing, I do not have to follow it?

                THE DEFENDANT: Yes, sir.

Plea T. at 8.
Muskingum County, Case No. CT2021-0050                                                     17


       {¶56} At sentencing, the state noted the joint recommendation for twelve months.

Sent. T. at 3. However, the state further remarked, that Dennis is on post-release control

and “it’s the Court’s discretion to impose that time or not. I had indicated I’ll defer to the

Court on that at the time of the plea.” Id.

       {¶57} Trial courts are vested with discretion in implementing plea agreements.

Akron v. Ragsdale, 61 Ohio App.2d 107, 399 N.E.2d 119(9th Dist. 1978). A trial court

does not err by imposing a sentence greater than “that forming the inducement for the

defendant to plead guilty when the trial court forewarns the defendant of the applicable

penalties, including the possibility of imposing a greater sentence than that recommended

by the prosecutor.” State v. Pettiford, 12th Dist. Fayette No. CA2001-08-014, 2002-Ohio-

1914, at *3, citing State v. Darmour, 38 Ohio App.3d 160, 529 N.E. 2d 208(8th Dist. 1987);

State v. Bartram, 5th Dist. Fairfield No. 05CA106, 2006-Ohio-3505, ¶ 7. In fact, Crim.R.

11 “does not contemplate that punishment will be a subject of plea bargaining, this being

a matter either determined expressly by statute or lying with the sound discretion of the

trial court.” State v. Mathews, 8 Ohio App.3d 145, 146, 456 N.E.2d 539(10th Dist. 1982);

State v. Bartram, supra. Accord State v. Wickham, 5th Dist. Muskingum No. CT2006-

0084, 2007-Ohio-1754 ¶32.

       {¶58} In the case at bar, Dennis was explicitly informed that the trial judge was

not bound by the twelve-month joint recommendation. The trial judge was informed

during the change of plea hearing that Dennis was on post-release control out of Franklin

County. Plea T. at 5. Dennis was informed prior to entering his plea of guilty that post-

release control could be terminated and any time imposed would be consecutive to the

twelve months.
Muskingum County, Case No. CT2021-0050                                                 18


      {¶59} The state did in fact recommend a twelve-month sentence on the having

weapons while under disability charge. Sent. T. at 3. The trial court did in fact sentence

Dennis to twelve months for the having weapons while under disability charge. Sent. T.

at 12. Prior to imposing sentence, the trial court had the benefit of a Pre-sentence

Investigation Report listing Dennis’s prior offenses and prison sentences dating back to

2007. Sent. T. at 9.

      {¶60} Based upon a thorough review of the record, we find the state did not breach

its plea agreement with Dennis. We further find that Dennis has failed to demonstrate

that a manifest miscarriage of justice occurred when the trial judge sentenced him to

serve the remaining 800 days for the violation of his post-release control consecutive to

the twelve-month sentence on the having weapons while under disability charge.

      {¶61} Dennis’s Third Assignment of Error is overruled.
Muskingum County, Case No. CT2021-0050                                19


      {¶62} The judgment of the Muskingum County Court of Common Pleas is

affirmed.

By Gwin, P.J.,

Hoffman, J., and

Baldwin, concur